MEMORANDUM **
Kim Seng Tay and his wife Geok Choo Yeow, natives and citizens of Singapore, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) orders denying their motions to reopen. We dismiss the petition for review.
*557To the extent petitioners challenge their underlying order of removal, we lack jurisdiction to review their claims because the petition for review is not timely. See 8 U.S.C. § 1252(b)(1).
We lack jurisdiction to review the BIA’s denial of Yeow’s motion to reopen because she failed to file a timely petition for review with this court. Id. We also lack jurisdiction to consider Tay’s new contentions regarding ineffective assistance of counsel and the effects of an approved labor certification because he failed to exhaust these claims before the BIA. See Ontiveros-Lopez v. Immigration and Naturalization Service, 213 F.3d 1121, 1124 (9th Cir.2000) (requiring an alien who alleges ineffective assistance of counsel to exhaust his administrative remedies by first presenting the issue to the BIA).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.